            Case 1:18-cv-11864-PBS Document 8 Filed 10/09/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

BRUTUS DARLING,
              Plaintiff,

       v.                                              CIVIL ACTION NO. 18-11864-PBS

COMMONWEALTH OF MASSACHUSETTS
LT. DWIGHT SMITH,
               Defendants.

                                            ORDER
SARIS, Ch.J.                                                                 October 9, 2018

       1.      Plaintiff’s copy of his original in forma pauperis motion and prisoner account

statement (ECF No. 7) is construed as a renewed in forma paueris motion, and that motion is

hereby ALLOWED. Pursuant to 28 U.S.C. § 1915(b)(1), the Court assesses an initial partial filing

fee of $ 28.67. The remainder of the fee, $321.33, shall be collected in accordance with 28 U.S.C.

§ 1915(b)(2). The Clerk shall send a copy of this Order to the Treasurer’s Office at the Suffolk

County House of Correction, along with the standard Notice to Prison form. Because plaintiff is

a prisoner and proceeding in forma pauperis, the complaint is subject to screening pursuant to 28

U.S.C. § 1915 and §1915A.

       2.      All claims for against the Commonwealth of Massachusetts and Lieutenant Dwight

Smith in his official capacity are DISMISSED without prejudice pursuant to 28 U.S.C.

§1915(e)(2)(B)(iii) and 28 U.S.C. §1915A. “‘[A] suit by private parties seeking to impose a

liability which must be paid from public funds in the state treasury is barred by the Eleventh

Amendment’” to the United States Constitution. Davidson v. Howe, 749 F.3d 21, 27 (1st Cir.

2014) (quoting Edelman v. Jordan, 415 U.S. 651, 663 (1974). “This is true whether the named

defendant is the state itself or… a state official in her official capacity.” Id. Moreover, the

Commonwealth has not consented to suit under 42 U.S.C. §1983 in its own or the federal courts,
                                                1
 
            Case 1:18-cv-11864-PBS Document 8 Filed 10/09/18 Page 2 of 2



see Woodbridge v. Worcester State Hosp., 384 Mass. 38, 44–45 (1981), and Section 1983 does

not abrogate a state's immunity from suit in federal court. Will v. Mich. Dep't of State Police, 491

U.S. 58, 66 (1989). The Eleventh Amendment does not, however, bar actions for damages against

Lieutenant Dwight Smith in his personal capacity. Summons shall therefore issue against

Lieutenant Dwight Smith in his personal capacity.

       3.      The Clerk shall issue a summons for service of the complaint only on defendant

Lieutenant Dwight Smith. The Clerk shall send the summons, complaint, and this Order to the

plaintiff, who must thereafter serve defendant Smith in accordance with Federal Rule of Civil

Procedure 4(m). The plaintiff may elect to have service made by the United States Marshals

Service. If directed by the plaintiff to do so, the United States Marshals Service shall serve the

summonses, complaint, and this Order upon defendant Smith, in the manner directed by the

plaintiff, with all costs of service to be advanced by the United States. Notwithstanding this Order

to the United States Marshal Service, it remains plaintiff’s responsibility to provide the United

States Marshal Service with all necessary paperwork and service information. Notwithstanding,

Fed. R. Civ. P. 4(m) and Local Rule 4.1, the plaintiff shall have 90 days from the date of this Order

to complete service.

So Ordered.


                                                      ___/s/ Patti B. Saris_________________
                                                      UNITED STATES DISTRICT JUDGE

 




                                                 2
 
